DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/04/2021, 07/09/2021, 06/30/2021 and 06/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Liu et al. (US PAP 2018/0000435 A1) in view of Fahimain et al. (US PAP2013/0142310 A1), teach an apparatus; wherein Liu et al. teach an apparatus comprising (see paragraphs 0009, 0013, 0018, 0049, 0050, 0059, 0075-0080): a computed tomography (CT) apparatus configured to provide CT images of a portion of a patient and completely avoiding potential collision with the patient; a control circuit configured to: access topograms or CT images of the patient (see paragraphs 0009, 0013, 0018, 0049, 0050, 0059, 0075-0080). Fahimain et al. teaches use the virtual volumetric structure to predict potential 
          Liu et al. and Fahimain et al. teach related X-ray imaging/treatment methods and apparatus free of collision but fail to explicitly teach or make obvious use the topograms of the patient to derive a virtual volumetric structure representing at least the patient content beyond the portion of the patient as claimed in combination with all the remaining limitations of they claim.
          With respect to claim 6, the most relevant prior art, Liu et al. (US PAP 2018/0000435 A1) in view of Fahimain et al. (US PAP2013/0142310 A1), teach a method for use with a radiation treatment platform having at least one component that physically moves with respect to a patient when administering a radiation treatment plan and a computed tomography (CT) apparatus configured to provide CT images of a portion of the patient; whrein Liu et al. teach the method comprising: by a control circuit: accessing topograms or CT images of the patient that include a portion of the patient and completely avoiding potential collision with the patient (see paragraphs 0009, 0013, 0018, 0049, 0050, 0059, 0075-0080). 
          Fahimian et al. teaches using the virtual volumetric structure to predict potential collisions when assessing a radiation treatment plan for the patient that utilizes the radiation treatment platform (see Figs 3, 4, 6 and 7; paragraphs 0019, 0020, 0056 and 0081).
         Liu et al. and Fahimain et al. teach related X-ray imaging/treatment methods and apparatus free of collision but fail to explicitly teach or make obvious using the topograms of the patient to derive a virtual volumetric structure representing at least the patient content beyond the portion of the patient as claimed in combination with all the remaining limitations of they claim.                    
          With respect to claim 12, the most relevant prior art, Liu et al. (US PAP 2018/0000435 A1) in view of Fahimain et al. (US PAP2013/0142310 A1), teach an apparatus; wherein Liu et 
          Fahimian et al. teaches using the virtual volumetric structure to predict potential collisions when assessing a radiation treatment plan for the patient that utilizes a specific radiation treatment platform (see Figs. 3, 4, 6 and 7; paragraphs 0019, 0020, 0056 and 0081).
         Liu et al. and Fahimain et al. teach related X-ray imaging/treatment methods and apparatus free of collision but fail to explicitly teach or make obvious to use the topograms of the patient to derive a virtual volumetric structure representing at least the patient content beyond the portion of the patient as claimed in combination with all the remaining limitations of they claim.
             Claims 2-5, 7-11 and 13-19 are allowed by virtue of their dependence.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sheng et al. (US PAP 2018/0043183 A1; see paragraphs 0022, 0069 and 0133; claim 11) and Smidt et al. (US Patent 10,376,217 B2; see column 1, lines 58-67; column 10, lines 37-45) teach the X-ray imaging methods and devices while positioning a patent using topograms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze 
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                      /I.K./   March 11, 2022